DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 10,993,865 B2 and over claims 1-26 of U.S. Patent No. 10,869,800 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because of the same subject matter which is the module for housing unrelated electronic and electromechanical equipment and for managing waste heat during surgery comprises a lower section configured to house unrelated waste heat-producing electronic and electromechanical surgical equipment, and a cowling that substantially confines waste heat generated by the electronic and electromechanical surgical equipment, and the bulbous lower section is configured to house unrelated waste heat-producing electronic and electromechanical surgical equipment during surgery, wherein a rear portion  of the bulbous lower section is configured to be positionable under an overhanging arm-board of a surgical table, and .
Claims 1-30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/167,681.  Although the claims at issue are not identical, they are not patentably distinct from each other because of the same subject matter which is the module for housing unrelated electronic and electromechanical equipment and for managing waste heat during surgery comprises a lower section configured to house unrelated waste heat-producing electronic and electromechanical surgical equipment, and a cowling that substantially confines waste heat generated by the electronic and electromechanical surgical equipment, and the bulbous lower section is configured to house unrelated waste heat-producing electronic and electromechanical surgical equipment during surgery, wherein a rear portion  of the bulbous lower section is configured to be positionable under an overhanging arm-board of a surgical table, and at least some of the module and the equipment housed in the module is enclosed in a cowling that substantially confines the waste heat produced by the electronic and electromechanical surgical equipment to the inside of the module.  The lower section is configured to house unrelated waste heat-producing electronic and electromechanical surgical equipment during surgery, and a tower-like upper section located above the lower section, wherein the tower-like upper section is configured to be positioned adjacent the anesthesia side of an arm-board of a surgical table, and the upper section of the module is configured to accommodate mounting of equipment controls and a display at a height to be viewed and operated by a user.  The combination of an anesthetic equipment .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of copending Application No. 17/376,469.  Although the claims at issue are not identical, they are not patentably distinct from each other because of the same subject matter which is an automated module for housing unrelated electronic and electromechanical equipment and for managing waste heat during surgery comprises a lower section configured to house unrelated waste heat-producing electronic and electromechanical surgical equipment, .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Allowable Subject Matter
The closest relevant art is Faries Jr. et al (2004/0247016 A1) wherein Faries, Jr. et al disclose a medical treatment system comprising a processor (18) to control the performance of an IV bag (2) via a bar code (26) such as RFID (paragraph 0095) (see Figs. 1-5, paragraphs 0081-0110).  
Claims 1-30 of this instant patent application differ from the disclosure of Faries Jr. et al in that the automated module for housing unrelated electronic and electromechanical equipment and for managing waste heat during surgery comprises a lower section configured to house unrelated waste heat-producing electronic and electromechanical surgical equipment, and a cowling that substantially confines waste heat generated by the electronic and electromechanical surgical equipment, and the bulbous lower section is configured to house unrelated waste heat-producing electronic and electromechanical surgical equipment during surgery, wherein a rear portion  of the bulbous lower section is configured to be positionable under an overhanging arm-board of a surgical table, and at least some of the module and the equipment housed in the 
Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH CHAU THI PHAM whose telephone number is (571)272-1163. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINH CHAU T PHAM/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        November 16, 2021